IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-92,409-01


                   EX PARTE SHOSHAWNEE WARR HARRIS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. CR-09-7980A IN THE DISTRICT COURT
                          FROM SAN AUGUSTINE COUNTY


         Per curiam.

                                            ORDER

         Applicant pled guilty to murder under a plea agreement for a forty-year prison sentence.

Applicant, through habeas counsel, filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant alleges his guilty plea was involuntary because trial counsel misinformed him

about parole eligibility. See Ex Parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012).

Applicant says, “Trial counsel told me that I would be eligible for parole before I had done half of

my time day-for-day. [Counsel] got the deadly weapon finding removed from my conviction, telling

me that this would make my case no longer a Tex. Code Crim. Proc. Ann. art. 42.12 §3g case. This
                                                                                                       2

caused me to agree to the plea bargain in my case.” See Tex. Gov’ t Code 508.145.

        Applicant has alleged facts that, if true, might entitle him to relief. Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

        The trial court shall make findings of fact and conclusions of law regarding whether counsel

misadvised Applicant about parole eligibility, whether Applicant relied on misadvise on parole

eligibility when agreeing to plead guilty, and whether Applicant involuntarily pled guilty. The trial

court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 31, 2021
Do not publish